Citation Nr: 0828598	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-24 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for left arm shrapnel wound 
residuals. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter in-law.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1950 to September 1952.  Service in Korea 
during the Korean conflict and receipt of the Combat 
Infantryman Badge is indicated by the record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which, in part, denied service 
connection for left arm shrapnel wound residuals. 

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Boston 
RO in May 2008.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

Issue not on appeal

In the above mentioned September 2005 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a right knee disability.  The veteran has not, 
to the Board's knowledge, expressed dissatisfaction with that 
decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's left arm shrapnel wound residuals are related to 
his military service.



CONCLUSION OF LAW

The veteran's left arm shrapnel wound residuals were incurred 
in service. 38 U.S.C.A. §§ 1110; 1154 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

While a VCAA letter was mailed to the veteran in December 
2004, this letter pertained to his claim of entitlement to 
service connection for a right knee disability.  It appears 
that the veteran was not provided with notice of the VCAA 
with respect to his left arm disability claim.  Accordingly, 
prejudicial error must be presumed because of this lack of  
notice defect and the burden to show that this error was not 
prejudicial lies with the Secretary.  

Notwithstanding the lack of VCAA notice, the Board concludes 
that the veteran had actual knowledge of the VCAA elements by 
virtue of the testimony recorded in the May 2008 hearing 
transcript.  Specifically, the veteran was aware that the 
evidence must show a relationship between his current 
disability and his in-service injury.  He was also aware that 
he could submit medical or lay evidence in support of his 
claim.  See the May 2008 hearing transcript at 2-3, 4, 6.  
The veteran has also completed and submitted VA form 21-4142 
indicating that he is aware that VA would attempt to acquire 
records on his behalf.  Furthermore, after discussing the 
veteran's claim in a pre-hearing conference, the undersigned 
Veterans Law Judge held the record open for 60 days so that 
the veteran could submit additional evidence to help prove 
his claim.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit addressed the 
question of how to apply the rule of prejudicial error when 
VA failed to provide adequate notice to the claimant.  That 
court held that demonstration of any of the following will 
show that the presumption of prejudice has been overcome: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  In 
this case, the Board finds that the veteran has actual 
knowledge of the evidence and information required to 
substantiate a claim for service connection  Therefore, the 
presumption of prejudicial error has been rebutted.  

Furthermore, in light of the fact that the Board is granting 
the claim any potential error on the part of VA in complying 
with the provisions of the VCAA has essentially been rendered 
moot.  Any lack of notice or development under the VCAA 
cannot be considered prejudicial to the veteran and a remand 
for such notice and development would be an unnecessary waste 
of VA time and resources.

The Board also notes the veteran has not been provided notice 
regarding degree of disability and effective date as required 
by the decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  As discussed in detail below, the 
Board is granting the veteran's service connection claim.  It 
is not the Board's responsibility to assign a disability 
rating or an effective date in the first instance.  The RO 
will be responsible for addressing any notice defect with 
respect to the assignment of an initial disability rating 
and/or effective date when effectuating the award, and the 
Board is confident that the veteran will be afforded 
appropriate notice under Dingess.  

Relevant law and Regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as 
sufficient proof of service-connection . . . satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . . Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  See also 38 
C.F.R. § 3.304(d) (2007).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 
9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence; it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in-service event and the current disability.
Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim. There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence. See 38 C.F.R. § 3.303(b) (2007).

Analysis 

With respect to Hickson element (1), during the May 2008 
hearing, the veteran displayed a scar on his left arm.  See 
the May 2008 hearing transcript, page 18.  The undersigned 
Veterans Law Judge was able to clearly identify the presence 
of a scar on the veteran's left arm.  Since a scar is 
observable and identifiable by lay people, the veteran's 
testimony and the observations of the undersigned Veterans 
Law Judge are sufficient to satisfy Hickson element (1).  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir 2007).

With respect to Hickson element (2), the record indicates 
that the veteran's service treatment records have been 
destroyed in a July 1973 fire at the National Personnel 
records Center (NPRC) in St. Louis, Missouri.  A formal 
finding of the records unavailability was made by the RO in 
August 2005. Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).  

Notwithstanding the absence of service treatment records, the 
veteran was awarded the Combat Infantryman Badge while 
serving in the Korean War.  At the May 2008 hearing, the 
veteran testified under oath that during an artillery barrage 
a piece of shrapnel penetrated his jacket and lacerated his 
arm.  He stated that the artillery strike left another 
soldier seriously wounded and that he tended to this veteran 
before being treated outside of a field hospital and 
returning to duty.  During the hearing the veteran exhibited 
the shrapnel fragment that he testified caused his injury. 

In this case the Board finds the veteran's testimony to be 
sufficient proof of an in-service injury.  The testimony and 
evidence presented during the May 2008 hearing are consistent 
with the circumstances and conditions of the veteran's 
service.  There is no evidence to the contrary.  Accordingly, 
Hickson element (2) has been satisfied.

With respect to Hickson element (3), the record reflects that 
the veteran has not been provided with a VA examination.  As 
such the Board has considered remanding the case for a 
medical opinion.  However, after reviewing the file, the 
Board believes that service connection may be granted based 
on continuity of symptomatology.  See 38 C.F.R. § 3.303(b).

As noted above, the presence of a scar on the left arm is a 
condition observable and identifiable by lay people and is 
not a determination which is medical in nature.  The Court 
has held that "that medical evidence is not required to 
demonstrate relationship between present disability and 
continuity of symptomatology if conditions are such that a 
lay person's observations are competent."  See Barr, supra 
at 308; citing Savage v. Gober, 10 Vet. App. 488, 497-98 
(1997).

In this case the veteran has testified that he suffered a 
shrapnel wound during service and has had a scar and with 
accompanying pain, numbness and difficulty in manipulating 
his hand ever since.  The veteran's daughter in law has 
testified that the veteran has repeatedly related these facts 
to his family over the years.  See the May 2008 hearing 
transcript, page 16.  The undersigned VLJ, who observed the 
veteran's scar and presided at the hearing, sees no reason to 
doubt the testimony of the veteran and his daughter in-law, 
which were taken under oath.

When viewed as a whole, the veteran's hearing testimony and 
the testimony of the veteran's daughter in-law supports a 
finding of continuity of symptomatology.  Element (3), and 
therefore all elements, has been satisfied.  In conclusion, 
with the resolution of all doubt in the veteran's favor, the 
Board concludes that he has current residuals of the shell 
fragment wound he sustained in service.  Accordingly, service 
connection is allowed.


ORDER

Entitlement to service connection for residuals of a shrapnel 
wound to the left arm is granted. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


